PER CURIAM.
We reverse that portion of the trial court’s order denying appellant’s petition for writ of mandamus. The trial court ruled on a motion that had been filed in this court. As the state argued below, the circuit court had no jurisdiction over that petition. We affirm the trial court’s denial of the post-conviction relief motion, since the motion was facially insufficient, in that appellant did not indicate whether any previous post-conviction motions had been filed. See Thomas v. State, 686 So.2d 699 (Fla. 4th DCA 1996). We note that the denial is without prejudice to appellant filing an amended motion conforming to *601the requirements of Florida Rule of Criminal Procedure 3.850(c).
GUNTHER, POLEN and GROSS, JJ., concur.